


EMPLOYMENT AGREEMENT


This Employment Agreement (“Agreement”) is between Rackspace US, Inc.
("Company") and Gene DeFelice (“Employee”).


1.
TERM OF EMPLOYMENT

This Agreement commences December 7, 2015 (“Effective Date”), and ends on
December 6, 2018 (the "Employment Period"), and shall thereafter be
automatically extended for one year periods unless either Company or Employee
gives written notice of non-renewal on or before July 31, 2018 (but not before
July 1, 2018), or annually on or before July 31 thereafter (but no earlier than
July 1). Notice of non-renewal may only be given between July 1 and July 31 The
term “Employment Period” shall refer to the Employment Period if and as so
extended.


2.
TITLE AND EXCLUSIVE SERVICES



(a)
Title and Duties. Employee’s title is Senior Vice President and General Counsel,
and he will report to the CEO and perform job duties that are usual and
customary for this position. This position will be based in San Antonio, Texas.
The Company reserves the right to assign to the Employee additional duties, it
being understood that Employee will not be assigned duties which Employee cannot
reasonably perform. Employee personally agrees to relocate to San Antonio within
thirty (30) months of the Effective Date of this Agreement.



(b)
Exclusive Services. Employee shall not be employed or render services elsewhere
during the Employment Period; provided however, it being agreed that Employee’s
service for a charitable entity or Employee’s reasonable cooperation with his
prior employer, provided it does not unreasonably interfere with Employee’s
employment with the Company, shall be permitted.



3.
COMPENSATION AND BENEFITS



(a)
Base Salary. Employee shall be paid an annual base salary of Four Hundred
Thousand Dollars ($400,000) and shall be eligible for increases in base salary
consistent with Company’s ordinary compensation cycles and process.



(b)
Bonus. Employee is eligible for an annualized bonus target of 70% of annual Base
Salary, subject to the Rackspace Cash Bonus Plan and as approved by the board of
directors or compensation committee.



(c)
Equity. Employee is eligible for equity grants consistent with Company’s
ordinary compensation cycles, dates and process. In consideration for signing
this Agreement, Company will recommend to the Compensation Committee that the
Employee be granted an equity award with an aggregate accounting value of
approximately $1,875,000. Two-thirds (2/3) of the equity award, or approximately
$1,250,000 in accounting value, will be granted in the form of Restricted Stock
Units (“RSUs”). The remaining one-third of the equity award will be granted in
the form of Performance Stock Units (“PSUs”), with the same design as the PSUs
provided to other members of the Senior Leadership Team in the Q1 2016 equity
cycle. The number of RSUs and target number of PSUs granted will be based upon
the aforementioned accounting values and the closing market value of the stock
on the date of grant. The Compensation Committee has ultimate authority over
this award, and must issue final approval before it would be granted. The equity
award is expected to be presented for review and approval within ninety (90)
days of the Effective Date and would be issued pursuant to a Company approved
equity plan and standard forms of agreement, which outline the vesting schedule
and other terms.


1

--------------------------------------------------------------------------------




(d)
PTO. Employee is eligible for PTO (paid time off) subject to the Employee
Handbook.



(e)
Employment Benefit Plans. Employee may participate in employee benefit plans in
which other similarly situated employees may participate, according to the terms
of applicable policies and as stated in the Employee Handbook. Employee
acknowledges receipt of the Employee Handbook available on the intercompany
website and will review and abide by its terms.



(f)
Expenses. Company will reimburse Employee for business expenses pursuant to
Company policy. However, Employee will not seek reimbursement for expenses
related to travel between Dallas and San Antonio prior to relocating to San
Antonio (other than the agreed expenses specified below in section 3(i)) because
it is understood and agreed by the parties that the position is located in San
Antonio and the Signing Bonus is designed, in part, to assist with such
potential discretionary expenses.



(g)
Signing Bonus. Employee will be paid a Signing Bonus of $175,000 (One Hundred
Seventy Five Thousand Dollars) within thirty (30) days from the Effective Date
of this agreement, subject to the following claw-back provisions. The Signing
Bonus is an advance payment that is actually earned over a one year period.
Therefore, entitlement to the bonus is contingent upon Employee’s continued
employment with the Company through December 6 2016. If, prior to December 6,
2016, Employee voluntarily terminates his employment or in the event his
employment is terminated by the Company for Cause, as outlined in Section 8(c),
Employee agrees that he is legally obligated to and will reimburse Rackspace for
the unearned pro rata portion of the Signing Bonus based on the length of
employment under this Agreement.



(h)
Retention Bonus. One the first (1st) payroll period occurring after the first
(1st) anniversary of the Effective Date, Employee will be paid a lump sum
retention bonus of One Hundred Seventy Five Thousand Dollars ($175,000), less
ordinary withholdings. Employee’s entitlement to this Retention Bonus is
contingent upon his continued employment with the company through the first
anniversary of the Effective Date.



(i)
Relocation Package. Within 30 months and at the time of the move, employee and
his family will receive a relocation package which includes a full pack and move
and unload, two (2) months of temporary housing as approved by Company, and two
(2) return flights home (the “Relocation Expenses”). The relocation benefits
will be administered by Company’s relocation partner, Relocation Synergy. In the
event employment ends within the first year following Employee’s relocation of
his family to San Antonio for any reason other than termination by the Company
without Cause or by Employee for Good Reason, Employee agrees to reimburse the
Relocation Expenses on a Prorated Basis. The term “Prorated Basis” means the
total amount of Relocation Expenses made on Employee’s behalf at the time of the
termination of employment, times a fraction, the numerator of which is the
number of complete months since Employee had relocated his family to San
Antonio, the denominator of which is 12. Employee agrees that the reimbursement
amount owed to the Company shall be made immediately by a cash payment on
Employee’s last date of employment. If Employee has not submitted the
reimbursement amount to the Company as agreed to herein, Employee authorizes
Company to deduct the reimbursement amount from any amount due to Employee,
including any compensation or reimbursement. Tax consequences, if any, that are
related to relocation expenses or other payments by or from the Company are the
sole responsibility of Employee.










2

--------------------------------------------------------------------------------




4.
NONDISCLOSURE OF CONFIDENTIAL INFORMATION    



(a)
Company has provided and will continue to provide to Employee confidential
information and trade secrets including but not limited to Company’s
operational, sales, marketing, personally identifiable information about
employees, employee contact information and/or materials used for training and
or/employee development, and engineering information, customer lists, business
contracts, partner agreements, pricing and strategy information, product and
cost or pricing data, compensation information, strategic business plans,
budgets, financial statements, and other information Company treats as
confidential or proprietary (collectively the “Confidential Information”). This
section is not intended to limit Employee’s rights to discuss Employee’s
compensation or other terms and conditions of employment as allowed by law.
Employee acknowledges that such Confidential Information is proprietary and
agrees not to disclose it to anyone outside Company except to the extent that
(i) it is necessary in connection with performing his duties; (ii) Employee is
required by court order to disclose the Confidential Information, provided that
Employee shall promptly inform Company, shall cooperate with Company to obtain a
protective order or otherwise restrict disclosure, and shall only disclose
Confidential Information to the minimum extent necessary to comply with the
court order. Employee agrees to never use Confidential Information in competing,
directly or indirectly, with Company. When employment ends, Employee will
immediately return all Confidential Information to Company.

(b)
The terms of this Section 4 shall survive the expiration or termination of this
Agreement for any reason.



5.
NON-HIRE OF COMPANY EMPLOYEES



(a)    To further preserve the Confidential Information, during employment and
for twelve (12) months after employment ends (“Non-Hire Period”), Employee will
not, directly or indirectly, (i) hire or engage any current employee of Company,
including anyone employed by or providing services to Company within the 6-month
period preceding Employee’s last day of employment or engagement; (ii) solicit
or encourage any employee to terminate employment or services with Company; or
(iii) solicit or encourage any employee to accept employment with or provide
services to Employee or any business associated with Employee.


The terms of this Section 5 shall survive the expiration or termination of this
Agreement for any reason.


6.
NON-SOLICITATION OF CUSTOMERS



(a)
To further preserve the Confidential Information, Employee agrees not to solicit
Company’s customers for twelve (12) months after employment ends (the
“Non-Solicitation Period”).



(b)
The terms of this Section 6 shall survive the expiration or termination of this
Agreement for any reason.



7.
NON-COMPETITION AGREEMENT



(a)
To further preserve the Confidential Information, Employee agrees that during
employment and for twelve (12) months after employment ends (the “Restricted
Period”), Employee will not work, as an employee, contractor, officer, owner,
consultant, or director, in any business anywhere in the world that sells
hosting and information technology services substantially similar to those
services provided by the Company, namely (i) provisioning, hosting, management,
monitoring, supporting, or


3

--------------------------------------------------------------------------------




maintenance of applications, computer servers (whether dedicated, shared or
virtual) and network connectivity in a datacenter for remote use via the
Internet, (ii) hosted email, storage, collaboration, computer, virtual
networking and similar services, and (iii) all similar related services, all of
the foregoing being defined for the purposes of this Agreement as "Hosting.”
Notwithstanding the foregoing, the non-compete period will be extended past the
twelve month period under the terms of Section 9(e)(3). For sake of clarify, the
non-compete will be a minimum of twelve months and will extend longer as
applicable to coincide with the duration of the Severance Pay Period. The
foregoing, however, shall not prevent Employee from engaging solely in the
practice of law, so long as (a) Employee satisfies Employee’s professional
obligations to keep and not use the Confidential Information and (b) Employee’s
engagement does not include non-legal duties that are likely to assist a
competing business in Hosting as defined above.


(b)
The terms of this Section 7 shall survive the expiration or termination of this
Agreement for any reason.



8.
TERMINATION



This Agreement may be terminated by mutual written agreement or:


(a)
Death. The date of Employee’s death shall be the termination date.



(b)
Disability. Company may terminate this Agreement and/or Employee’s employment if
Employee is unable to perform the essential functions of his full-time position
for more than 180 days in any 12 month period, subject to applicable law.



(c)
Termination By Company. Company may terminate employment with or without Cause
and determine the termination date. “Cause” means:



(i) willful misconduct, including, without limitation, violation of sexual or
other harassment policy, gross negligence, misappropriation of or material
misrepresentation regarding property of Company, other than customary and de
minimis use of Company property for personal purposes, as determined in the
discretion of Company, or failure to take reasonable and appropriate action to
prevent material injury to the financial condition, business or reputation of
the Company;


(ii) willful non-performance of duties (other than by reason of disability);


(iii) failure to follow lawful directives of the Company or willful and
consistent failure to meet reasonable and agreed to performance objectives
following a written warning and opportunity to cure for two quarters;


(iv) a felony conviction or indictment, a plea of nolo contendere by Employee,
or other conduct by Employee that has or would result in material injury to
Company’s reputation, including indictment or conviction of fraud, theft,
embezzlement, or a crime involving moral turpitude;


(v) a material breach of this Agreement; or


(vi) a significant violation of Company’s employment and management policies.


(d)
Termination By Employee For Good Reason. Employee may terminate his employment
at any time for “Good Reason,” which is: (i) Company’s repeated failure to
comply with a material term of


4

--------------------------------------------------------------------------------




this Agreement after written notice by Employee specifying the alleged failure;
or (ii) a change in reporting structure such that Employee no longer reports to
the President or CEO; or (iii) a substantial reduction in responsibilities,
authority, or compensation; or (iv) a change of Employee’s principle place of
employment to more than 25 miles outside of San Antonio, Texas If Employee
elects to terminate his employment for “Good Reason,” Employee must first
provide Company written notice within thirty (30) days, after which Company
shall have sixty (60) days to cure. If Company has not cured and Employee elects
to terminate his employment, he must do so within ten (10) days after the end of
the cure period. Notwithstanding section (d)(ii) above, Employee shall not have
good reason to terminate if the change in reporting structure follows a change
of control and the change in the reporting structure results in Employee
reporting to the head of a division of an acquisition entity which is comparable
to reporting to the President or CEO of the company prior to the change of
control.


9.
COMPENSATION UPON TERMINATION



(a)
Death. Company shall, within 30 days, pay to Employee’s designee or, if no
person is designated, to Employee’s estate, Employee’s accrued and unpaid Base
Salary and bonus, subject to the terms of any applicable bonus plan, through the
date of termination, and any payments required under applicable employee benefit
plans.



(b)
Disability. Company shall, within 30 days, pay all accrued and unpaid base
Salary and bonus, subject to the terms of any applicable bonus plan, through the
termination date and any payments required under applicable employee benefit
plans.



(c)
Termination By Company For Cause: Company shall, within 30 days, pay to Employee
his accrued and unpaid Base Salary through the termination date and any payments
required under applicable employee benefit plans.



(d)
Non-Renewal By Employee. If Employee gives notice of non-renewal under Section
1, Company shall determine the termination date and will pay accrued and unpaid
Base Salary through the termination date, and any payments required under
applicable employee benefit plans. If the termination date is before the end of
the then current Employment Period, and if Employee signs a Severance Agreement
and General Release of claims in a form satisfactory to Company, then Company
will, in periodic payments in accordance with ordinary payroll practices and
deductions, pay Employee an amount equal to his pro-rata Base Salary through the
end of the then current Employment Period (“Severance Pay Period”).



(e)
Termination With Severance.



(1)
Termination By Company Without Cause or Termination by Employee for Good Reason
- Severance: If Company terminates employment without Cause and not by reason of
death or disability or if Employee terminates for Good Reason, Company will pay
the accrued and unpaid Base Salary through the termination date and any payments
required under applicable employee benefit plans. In addition, if Employee signs
a Severance Agreement and General Release of claims in a form satisfactory to
Company, Company will pay Employee, in periodic payments in accordance with
ordinary payroll practices and deductions, Employee’s current Base Salary for
twelve (12) months (the “Severance Payments” or “Severance Pay Period”).



(2)
Non-Renewal By Company - Severance: If employment ends because Company gives
notice of non-renewal under Section 1, Company shall determine the termination
date, even if such


5

--------------------------------------------------------------------------------




date is prior to the end of the Employment Period and will pay the accrued and
unpaid Base Salary through the termination date and any payments required under
applicable employee benefit plans. In addition, if Employee signs a Severance
Agreement and General Release of claims in a form satisfactory to Company,
Company will pay Employee, in periodic payments in accordance with ordinary
payroll practices and deductions, Employee’s current Base Salary for twelve (12)
months (the “Severance Payments” or “Severance Pay Period”).


(3)
Change of Control - Severance: If Company terminates Employee without cause
within twelve (12) months following a change of control (as defined below),
Company will pay the accrued and unpaid Base Salary through the termination date
and any payments required under applicable employee benefit plans. In addition,
if Employee signs a Severance Agreement and General Release of claims in a form
satisfactory to Company, Company will pay Employee, in periodic payments in
accordance with ordinary payroll practices and deductions, Employee’s current
Base Salary for twenty-four (24) months (the “Severance Payments” or “Severance
Pay Period”).

“Change in Control” means the occurrence of any of the following events:
(i)
a change in the ownership of the Company which occurs on the date that any one
person, or more than one person acting as a group, (“Person”) acquires ownership
of the stock of the Company that, together with the stock held by such Person,
constitutes more than fifty percent (50%) of the total voting power of the stock
of the Company; provided, however, that for purposes of this subsection (i), the
acquisition of additional stock by any one Person, who is considered to own more
than fifty percent (50%) of the total voting power of the stock of the Company
will not be considered a Change in Control; or



(ii)
a change in the effective control of the Company which occurs on the date that a
majority of members of the Board is replaced during any twelve (12) month period
by Directors whose appointment or election is not endorsed by a majority of the
members of the Board prior to the date of the appointment or election. For
purposes of this clause (ii), if any Person is considered to effectively control
the Company, the acquisition of additional control of the Company by the same
Person will not be considered a Change in Control; or



(iii)
a change in the ownership of a substantial portion of the Company’s assets which
occurs on the date that any Person acquires (or has acquired during the twelve
(12) month period ending on the date of the most recent acquisition by such
person or persons) assets from the Company that have a total gross fair market
value equal to or more than fifty percent (50%) of the total gross fair market
value of all of the assets of the Company immediately prior to such acquisition
or acquisitions; provided, however, that for purposes of this subsection (iii),
the following will not constitute a change in the ownership of a substantial
portion of the Company’s assets: (A) a transfer to an entity that is controlled
by the Company’s stockholders immediately after the transfer, or (B) a transfer
of assets by the Company to: (1) a stockholder of the Company (immediately
before the asset transfer) in exchange for or with respect to the Company’s
stock, (2) an entity, fifty percent (50%) or more of the total value or voting
power of which is owned, directly or indirectly, by the Company, (3) a Person,
that owns, directly or indirectly, fifty percent (50%) or more of the total
value or voting power of all the outstanding stock of the Company, or (4) an
entity, at least fifty percent (50%) of the total value or voting power of which
is owned, directly or indirectly, by a Person described in this
subsection (iii)(B)(3). For purposes of this subsection (iii), gross fair market
value


6

--------------------------------------------------------------------------------




means the value of the assets of the Company, or the value of the assets being
disposed of, determined without regard to any liabilities associated with such
assets.


For purposes of this definition, persons will be considered to be acting as a
group if they are owners of a corporation that enters into a merger,
consolidation, purchase, or acquisition of stock, or similar business
transaction with the Company.


(4)
Employment by Competitor or Re-hire During Severance Pay Period:



(i)    If Employee competes with Company, or is hired or engaged in any capacity
by any competitor of Company (to be determined in Company’s discretion), during
any Severance Pay Period, then the Severance Payments shall cease. The foregoing
shall not affect Company’s right to enforce the Non-Compete pursuant to Section
7. For purposes of this sub-section, a “competitor” of Company means: any
business anywhere in the world that sells Hosting as defined in Section 7.


(ii)    If Employee is rehired by Company or employed by or performing full-time
services in any non-competitive capacity or business during any Severance Pay
Period, the Severance Payments shall cease.


10.
OWNERSHIP OF MATERIALS



Employee agrees that all inventions, improvements, discoveries, designs,
technology, and works of authorship (including but not limited to computer
software) made, created, conceived, or reduced to practice by Employee, whether
alone or in cooperation with others, during employment, together with all
patent, trademark, copyright, trade secret, and other intellectual property
rights related to any of the foregoing throughout the world, are among other
things works made for hire and belong exclusively to the Company, and Employee
hereby assigns all such rights to the Company. Employee agrees to execute any
documents, testify in any legal proceedings, and do all things necessary or
desirable to secure Company’s rights to the foregoing, including without
limitation executing inventors’ declarations and assignment forms. If there is a
separate signed agreement between Employee and the Company including terms
directly related to intellectual property rights, then the intellectual property
terms of that agreement shall control.


11.
PARTIES BENEFITED; ASSIGNMENTS

This Agreement shall be binding upon Employee, his heirs and his personal
representative or representatives, and upon Company and its respective
successors and assigns. Neither this Agreement nor any rights or obligations
hereunder may be assigned by Employee, other than by will or by the laws of
descent and distribution.


12.
GOVERNING LAW

This Agreement shall be governed by the laws of the State of Texas and Employee
expressly consents to the personal jurisdiction of the Texas state and federal
courts for any lawsuit relating to this Agreement.




13.
DEFINITION OF COMPANY

“Company” shall include Rackspace US, Inc., and its past, present and future
divisions, operating companies, subsidiaries, affiliates and successors.


14.
LITIGATION AND REGULATORY COOPERATION


7

--------------------------------------------------------------------------------




During and after employment, Employee shall reasonably cooperate in the defense
or prosecution of claims, investigations, or other actions which relate to
events or occurrences during employment. Employee’s cooperation shall include
being available to prepare for discovery or trial and to act as a witness.
Company will pay an hourly rate (based on Base Salary as of the last day of
employment) for cooperation that occurs after employment, and reimburse for
reasonable expenses, including travel expenses, reasonable attorneys’ fees and
costs.


15.
DISPUTE RESOLUTION



(a)
Injunctive Relief: Employee agrees that irreparable damages to Company will
result from Employee's breach of this Agreement, including loss of revenue, loss
of goodwill associated with Employee as a result of employment, and/or loss of
the benefit to Company of any training, confidential, and/or trade secret
information provided to Employee, and any other tangible and intangible
investments made to and on behalf of Employee. A breach or threat of breach of
this Agreement shall give the non-breaching party the right to seek a temporary
restraining order and a preliminary or permanent injunction enjoining the
breaching party from violating this Agreement in order to prevent immediate and
irreparable harm. The breaching party shall pay to the non-breaching party
reasonable attorneys’ fees and costs associated with enforcement of this
Agreement, including any appeals. Pursuit of equitable relief under this
Agreement shall have no effect regarding the continued enforceability of the
Arbitration Section below. Remedies for breach under this Section are cumulative
and not exclusive; the parties may elect to pursue any remedies available under
this Agreement.



(b)
Arbitration: The parties agree that any dispute or claim, that could be brought
in court including discrimination or retaliation claims, relating to this
Agreement or arising out of Employee's employment or termination of employment,
shall, upon timely written request of either party, be submitted to binding
arbitration, except claims regarding: (i) workers’ compensation benefits; (ii)
unemployment benefits; (iii) Company’s employee welfare benefit plans, if the
plan contains a final and binding appeal procedure for the resolution of
disputes under the plan; (iv) wage and hour disputes within the jurisdiction of
any state Labor Commissioner; and (v) issues that could be brought before the
National Labor Relations Board or covered by the National Labor Relations Act.
This Agreement is not intended to prohibit the Employee from filing a claim or
communicating with any governmental agency including the Equal Employment
Opportunity Commission, the National Labor Relations Board or the Department of
Labor. The arbitration shall be conducted in San Antonio, Texas. The arbitration
shall proceed in accordance with the National Rules for Resolution of Employment
Disputes of the American Arbitration Association (“AAA”) in effect at the time
the claim or dispute arose, unless other rules are agreed upon by the parties.
Unless agreed to in writing, the arbitration shall be conducted by one
arbitrator from AAA or a comparable arbitration service, and who is selected
pursuant to the National Rules for Resolution of Employment Disputes of the AAA,
or other rules as the parties may agree to in writing. Any claims received after
the applicable statute of limitations period shall be deemed null and void. The
parties further agree that by entering into this Agreement, the right to
participate in a class or collective action is waived. CLAIMS MAY BE ASSERTED
AGAINST THE OTHER PARTY ONLY IN AN INDIVIDUAL CAPACITY AND NOT AS A PLAINTIFF OR
CLASS MEMBER IN ANY PURPORTED CLASS OR REPRESENTATIVE PROCEEDING. Further,
unless the parties agree otherwise, the arbitrator may not consolidate more than
one person's claims, and may not otherwise preside over any form of a
representative, collective or class proceeding. If this specific provision is
found to be unenforceable, then the entirety of this arbitration provision shall
be null and void. The arbitrator shall issue a reasoned award with findings of
fact and conclusions of law. Either party may bring an action in any court of
competent jurisdiction


8

--------------------------------------------------------------------------------




to compel arbitration under this Agreement, or to enforce or vacate an
arbitration award. However, in actions seeking to vacate an award, the standard
of review to be applied by said court to the arbitrator’s findings of fact and
conclusions of law will be the same as that applied by an appellate court
reviewing a decision of a trial court sitting without a jury, unless state law
requires otherwise. Company will pay the actual fee for the arbitrator and the
claimant’s filing fee; each party will pay their own attorneys’ fees and other
expenses. Unless otherwise provided by law and awarded by the arbitrator, each
party will pay its own attorneys’ fees and other costs.




16.     REPRESENTATIONS AND WARRANTIES OF EMPLOYEE


Employee shall keep all terms of this Agreement confidential, except as may be
disclosed to Employee’s spouse, accountants or attorneys. Employee represents
that he is under no contractual or other restriction inconsistent with the
execution of this Agreement, the performance of his duties hereunder, or the
rights of Company. Employee authorizes the Company to inform any prospective
employer of the existence and terms of this Agreement without liability for
interference with Employee’s prospective employment. Employee represents that he
is under no disability that prevents him from performing the essential functions
of his position, with or without reasonable accommodation.


17.     SECTION 409A COMPLIANCE


Payments under this Agreement (the “Payments”) shall be designed and operated in
such a manner that they are either exempt from the application of, or comply
with, the requirements of Section 409A, the Regulations, applicable case law and
administrative guidance. All Payments shall be deemed to come from an unfunded
plan. Notwithstanding any provision in this Agreement, all Payments subject to
Section 409A will not be accelerated in time or schedule. Employee and Company
will not be able to change the designated time or form of any Payments subject
to Section 409A. In addition, all Severance Payments that are deferred
compensation and subject to Section 409A will only be payable upon a "separation
from service" (as that term is defined at Section 1.409A-1(h) of the Treasury
Regulations) from the Company and from all other corporations and trades or
businesses, if any, that would be treated as a single "service recipient" with
the Company under Section 1.409A-1(h)(3). All references in this Agreement to a
termination of employment and correlative terms shall be construed to require a
"separation from service".
18.     MISCELLANEOUS


This Agreement is not effective unless fully executed by all parties, including
the President and CEO or authorized officer of the Company, and approved by the
board of directors or compensation committee as required by Company. This
Agreement contains the entire agreement of the parties on the subject matters in
this agreement and supersedes any prior written or oral agreements or
understandings between the parties except as noted in Section 10 above. No
modification shall be valid unless in writing and signed by the parties. This
Agreement may be executed in counterparts, a counterpart transmitted via
electronic means, and all executed counterparts, when taken together, shall
constitute sufficient proof of the parties’ entry into this Agreement. The
parties agree to execute any further or future documents which may be necessary
to allow the full performance of this Agreement. The failure of a party to
require performance of any provision of this Agreement shall not affect the
right of such party to later enforce any provision. A waiver of the breach of
any term or condition of this Agreement shall not be deemed a waiver of any
subsequent breach of the same or any other term or condition.



9

--------------------------------------------------------------------------------




If any provision of this Agreement shall, for any reason, be held unenforceable,
such unenforceability shall not affect the remaining provisions hereof, except
as specifically noted in this Agreement, or the application of such provisions
to other persons or circumstances, all of which shall be enforced to the
greatest extent permitted by law. Company and Employee agree that the
restrictions contained in Section 4, 5, 6, and 7, are reasonable in scope and
duration and are necessary to protect Confidential Information. If any
restrictive covenant is held to be unenforceable because of the scope, duration
or geographic area, the parties agree that the court or arbitrator may reduce
the scope, duration, or geographic area, and in its reduced form, such provision
shall be enforceable. Should Employee violate the provisions of Sections 5, 6,
or 7, then in addition to all other remedies available to Company, the duration
of these covenants shall be extended for the period of time when Employee began
such violation until he permanently ceases such violation. The headings in this
Agreement are inserted for convenience of reference only and shall not control
the meaning of any provision hereof.


Upon full execution by all parties, this Agreement shall be effective on the
later date of the two signature dates below.


EMPLOYEE:
 
 
 
/s/ Gene DeFelice
 
Date:
October 29, 2015
Gene DeFelice
 
 
 



COMPANY:
 
 
 
/s/ William Taylor Rhodes
 
Date:
October 30, 2015
Rackspace US, Inc.
 
 
 
By: William Taylor Rhodes
 
 
 
Its: President and CEO
 
 
 
















10